Action of assumpsit to recover $1250 fire insurance on a stock of general merchandise belonging to the assured and' contained in their one and one-half story frame store situated at the Four Corners, so called, in North Perry, Maine.
This case was originally tried in 1911, the chief grounds of defence being (1) that the fire originated by the voluntary act, design and procurement of the plaintiffs, (2) that their proof of loss was false and fraudulent, (3) that they did not use reasonable exertions to save and protect the property after the fire started, and (4) that they falsely and fraudulently understated the amount and value of the property that was saved. That trial resulted in a verdict for the plaintiffs, which upon motion was set aside by this court because “the proof of loss was so clearly false and fraudulent that the plaintiffs’ right of recovery was thereby forfeited.” Pottle v. Ins. Co., 108 Maine, 401, 405.
The case has again been tried, with the same issues involved, resulting on a verdict of $1390 for the plaintiffs, and it is again before this court on defendants’ motion that this verdict be set aside as being unwarranted by the evidence. Plea, the general issue, with brief statement. The jury rendered a verdict for the plaintiffs for $1390. The defendant filed a general motion for a new trial. Motion sustained. Verdict set aside.